74 So.3d 477 (2011)
Kenneth James JACKSON
v.
STATE of Alabama.
CR-10-0069.
Court of Criminal Appeals of Alabama.
February 25, 2011.
Certiorari Denied June 10, 2011 Alabama Supreme Court 1100869.
Rehearing Denied April 15, 2011.
Kenneth James Jackson, pro se.
Troy King and Luther Strange, attys. gen., and Andy Scott Poole, asst. atty. gen., for appellee.
PER CURIAM.
AFFIRMED BY UNPUBLISHED MEMORANDUM.
*478 WELCH, P.J., and WINDOM, J., concur. KELLUM, J., concurs specially, with opinion.
KELLUM, Judge, concurring specially.
I write specially to note that this action appears to be Kenneth James Jackson's fifth Rule 32, Ala. R.Crim. P., petition challenging his 1991 conviction for capital murder and his resulting sentence of life imprisonment without the possibility of parole. I believe that allowing Jackson to file multiple petitions for postconviction relief in which his claims are either precluded or without merit wastes scarce judicial resources. Therefore, I would encourage the circuit court to consider adopting sanctions like those proposed in Peoples v. State, 531 So.2d 323 (Ala.Crim.App.1988), and Procup v. Strickland, 792 F.2d 1069 (11th Cir.1986), to prevent future frivolous litigation on the part of Jackson and other similarly situated inmates. See Ex parte Thompson, 38 So.3d 119 (Ala.Crim.App. 2009).